Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 6, 2021                                                                                   Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  162236
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  JASON SZYMANSKI,                                                                                     Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
       Plaintiff-Appellant,                                                                             Elizabeth M. Welch,
                                                                      SC: 162236                                        Justices

  v                                                                   COA: 350489
                                                                      Washtenaw CC: 19-000503-AA
  DEPARTMENT OF CORRECTIONS and
  PAROLE BOARD,
        Defendants-Appellees.
  ______________________________________/

          On order of the Chief Justice, because plaintiff-appellant failed to timely pay the
  partial filing fee as required by the order of November 16, 2020, the Clerk of the Court is
  hereby directed to administratively dismiss the application and close the file.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  January 6, 2021

                                                                               Clerk